DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of SPECIES 1 in the reply filed on 01/07/2022 is acknowledged.
The elected species is directed to an inner rotor motor as seen in Figure 2. However, claim 38 states in part: “the motor includes: … a stator that faces an inner side of the rotor in a radial direction” however, this limitation is directed to one of the non-elected embodiments of either Figure 8 or Figure 9. Thus Claim 38 is not directed to the elected embodiment. Additionally, Claim 39 states in part: “the motor includes: … a stator that faces the rotor in the axial direction” however this limitation is directed to the non-elected embodiment of Figure 7. Thus claim 39 and 40 are not directed to the elected embodiment.
Additionally, regarding claim 37, claim 37 requires a through hole provided in the motor rotor, which is not found in the elected embodiment. Additionally, after discussion with applicant, it was agreed that claim 37 should be withdrawn.  
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the at least one groove includes a spiral groove.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 21-36 are objected to because of the following informalities:
Claim 21 Line 19 states: “a pump suction port” should be change to state: --[[a]] the pump suction port--
an inner peripheral surface of the housing--
Claim 36 Line 2 states: “the outer peripheral surface of the shaft” should be changed to state: --an outer peripheral surface of the shaft--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21: Line 2-9 states: 
“a shaft that rotates around a central axis that extends in an axial direction;
a motor that rotates the shaft; and
a pump that is positioned on one side of the motor in the axial direction, is driven by the motor via the shaft, and discharges oil; wherein
the motor includes:
a rotor that rotates around the shaft;
a stator facing the rotor; and
a housing in which the rotor and the stator are accommodated;”. 

Regarding Claim 35: Line 1-5 states: “wherein one end on a side of the motor of the first flow path is provided at or adjacent to a side of the motor of an opening through which the shaft passes in the pump case; and the second flow path is connected to one end on a side of the motor of the first flow path.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear if the limitation “a side of the motor” in Line 2-3 is directed to the same side of the motor recited in line 2 or if it is directed to a different side of the motor? Furthermore it is unclear what is meant by “is connected to one end on a side of the motor of the first flow path.” In Line 4-5, is applicant claiming a different end of the first flow path or the same side of the first flow path as claimed above? Is applicant claiming a different side of the motor or the 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21-22, 26, 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw USPN 5997261 in view of Husband US 2008/0197725 and in further view of Johnsen USPN 5331238.

    PNG
    media_image1.png
    919
    1092
    media_image1.png
    Greyscale

Annotated Figure 1 of Kershaw USPN 5997261 (Attached Figure 1)

    PNG
    media_image2.png
    834
    1080
    media_image2.png
    Greyscale

Annotated Figure 6 of Kershaw USPN 5997261 (Attached Figure 2)
Regarding Claim 21: Kershaw USPN 5997261 discloses the limitations: A pump device (the pump device is defined by the sum of its parts in Fig 1 / Fig 6) comprising: a shaft (46 - Fig 1 / Fig 6) that rotates around a central axis (i.e. axis of shaft 46) that extends in an axial direction (i.e. axial direction of shaft 46 in the figures); a motor (i.e. motor assembly 26 in the Figures, Column 2 Line 55-63) that rotates the shaft (Column 2 Line 63-67, also see Fig 1/Fig 6); and a pump (12,16,50) that is positioned on one side of the motor (i.e. top side of the motor) in the axial direction, is driven by the motor via the shaft (the shaft is disclosed as rotating impeller 16 of the pump), and discharges oil (the pump is disclosed as discharging water, but would also be structurally capable of discharging oil; further It has been held that "[A]pparatus claims cover what a 
However, Husband US 2008/0197725 does disclose the limitations: a shaft (= 12 in the Figures) that rotates around a central axis (shaft 12 rotates about the axis of shaft 12) that extends in an axial direction (i.e. the longitudinal direction of shaft 12); a motor 48 that rotates the shaft (motor 48 rotates shaft 12 via rotor 10); wherein the motor 48 includes: a rotor 10; at least one groove (= grooves 14 shown in Figure 4 / grooves 14 

    PNG
    media_image3.png
    726
    1180
    media_image3.png
    Greyscale
 Annotated Figure 5 of Johnsen USPN 5331238 (Attached Figure 3)

However, Johnsen USPN 5331238 discloses the limitations: a central axis (= axis 48 - Fig. 3A, axis 100 - Fig 4) that extends in an axial direction (Column 4 Line 44-53, Column 7 Line 15-32); a stator (38,105, Column 4 Line 44-66, Column 7 Line 15-49, Column 8 Line 3-45); at least one groove (see Annotated Figure 5 of Johnsen USPN 5331238 (Attached Figure 3) above) is provided on an outer peripheral surface of the stator (105, Attached Figure 3) disposed in a radially inward direction (i.e. disposed radially inward from the outer peripheral surface of the stator); and the at least one groove is inclined (the at least one groove is inclined relative to the central axis of the stator).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer peripheral surface of the rotor of Kershaw USPN 5997261 with the axially extending cooling fluid channels 14 of 
Regarding Claim 22: Husband US 2008/0197725 does disclose the limitations: wherein the at least one groove includes a spiral groove (the grooves 14 in the embodiments in Figure 5 / Figure 6 of Husband are shown as having a spiral shape; thus they include a spiral groove as claimed).

    PNG
    media_image4.png
    401
    888
    media_image4.png
    Greyscale
 Annotated Figure 5 of Husband US 2008/0197725 (Attached Figure 4)

Regarding Claim 24: Husband US 2008/0197725 does disclose the limitations: wherein an intermittent portion (see Annotated Figure 5 of Husband US 2008/0197725 (Attached Figure 4) above) that protrudes from the at least one groove in the radial direction (the intermittent portion protrudes from a radial bottom of the respective 
Regarding Claim 25: Husband US 2008/0197725 does disclose the limitations: wherein an intermittent portion (Attached Figure 4) that protrudes from the at least one groove in the radial direction (the intermittent portion protrudes from a radial bottom of the respective grooves to define two adjacent cooling channels) is provided on a circumferential surface in which the at least one groove is provided (i.e. provided on the circumferential surface defined by the radial bottom of the grooves, see Attached Figure 4); and the intermittent portion extends in a circumferential direction (as seen in Attached Figure 4 the intermittent portion extends both in the axial direction (i.e. along the axis of the shaft) and in the circumferential direction).
Regarding Claim 26: Kershaw USPN 5997261 does disclose the limitations: wherein the pump case (12,50) includes a pump cover 12 and a pump body 50; the pump body is open at both ends in the axial direction (as seen in both Figure 1 / 6 the fluid is able to flow through both axial ends of element 50) and the shaft passes therethrough (as seen in Figure 1/6); and the pump rotor 16 rotates according to rotation of the shaft (Column 2 Line 63-67).

    PNG
    media_image5.png
    837
    1072
    media_image5.png
    Greyscale

Annotated Figure 6 of Kershaw USPN 5997261 (Attached Figure 2A)
Regarding Claim 32: Kershaw USPN 5997261 does disclose the limitations: wherein the stator 32 is positioned radially outward from the rotor (as seen in Figure 6 stator 32 is positioned radially outside of rotor 40); and the third flow path (Attached Figure 2) includes a flow path (see Annotated Figure 6 of Kershaw USPN 5997261 (Attached Figure 2A) above) connected to the pump suction port through the outside of the stator in the radial direction from the second flow path (Attached Figure 2A).
Regarding Claim 33: Kershaw USPN 5997261 does disclose the limitations: wherein the third flow path includes a space (i.e. space where the indicated 3rd flowpath is located as indicated in Figure 6, Attached Figure 2, and Attached Figure 2A) between the outer peripheral surface of the stator (Attached Figure 2A) and an inner peripheral 
Regarding Claim 34: Kershaw USPN 5997261 does disclose the limitations: wherein the third flow path (Attached Figure 2, Attached Figure 2A) includes a through-hole (112, Column 4 Line 10-31, Figure 6, as seen in Figure 6 fluid enters element 112 through the top of the structure surrounding stator which is generally indicated by element 26 in Figure 6 and exits through the bottom of the structure surrounding stator which is generally indicated by element 26 in Figure 6, thus element 112 is a through hole) provided in the housing (element 112 is provided in the structure surrounding stator which is generally indicated by element 26, which is part of the housing).
Regarding Claim 35: Kershaw USPN 5997261 does disclose the limitations: wherein one end (top end of the first flow path) on a side of the motor (top side of the rotor) of the first flow path (the top end of the first flow path) is provided at a side of the motor (at the top side of the rotor in Figure 6, Attached Figure 2, Attached Figure 2A) of an opening (i.e. opening in bearing structure 48 of pump casing element 50) through which the shaft passes in the pump case (shaft 46 passes through the opening in bearing structure 48 of pump casing element 50 as seen in Figure 6, Attached Figure 2, Attached Figure 2A); and the second flow path is connected (the second flow path is connected to the bottom of the first flow path via “flowpath between outer peripheral surface of the stator and inner periphery surface of the rotor” indicated in Attached Figure 2A) to one end (i.e. bottom end of first flowpath) on a side of the motor (bottom side of rotor where hole 120 is located) of the first flow path (Attached Figure 2A).
Regarding Claim 36: Kershaw USPN 5997261 does disclose the limitations: further comprising a flow path (Attached Figure 2A) that is provided between an outer peripheral surface of the shaft (i.e. outer peripheral surface of shaft generally indicated by element 46 in Figure 6) and the inner peripheral surface of the rotor (see Attached Figure 2A).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw USPN 5997261 in view of Husband US 2008/0197725 and in further view of Johnsen USPN 5331238 as applied to claim 26 above, and further in view of Hazama US 2017/0016442.
Regarding Claim 27: Kershaw USPN 5997261 as modified by Husband US 2008/0197725 and Johnsen USPN 5331238 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 26. Kershaw USPN 5997261 is silent regarding the limitations: wherein the stator and the pump body are capable of contacting each other. 
However Hazama US 2017/0016442 teaches a pump similar to Kershaw and does disclose the limitations: a shaft 13 that rotates around a central axis (axis X in Figure 5) that extends in an axial direction (see Figure 5); a motor (30,36,32,33) that rotates the shaft; and a pump (10,18,49,14,15,16) that is positioned on one side of the motor in the axial direction (as seen in Figure 5), is driven by the motor via the shaft 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator (32 - Fig 1 / Fig 6) and pump body 50 of Kershaw USPN 5997261 with the teaching of bolting the structure of the stator (32,33) directly to the structure of the pump body 18 in order to remove heat from the stator by conduction caused by the contact between the stator and the material of the pump body.
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw USPN 5997261 in view of Husband US 2008/0197725 and in further view of Johnsen USPN 5331238 as applied to claim 21 above, and further in view of Seki US 2009/0081059.
Regarding Claim 28: Kershaw USPN 5997261 is silent regarding the limitations: wherein the stator is an integrally molded article made of a resin. 
However Seki US 2009/0081059 does disclose the limitations: a stator 10, wherein the stator is an integrally molded article made of a resin (resin 40, stator 10 is entirely coated in resin 40, ¶0028). 
Hence it would have been obvious to one of ordinary skill in the art to modify the stator of Kershaw USPN 5997261 with the resin molding for the stator (¶0028) as taught by Seki US 2009/0081059 in order to dissipate the heat of the motor through the material of the molded resin (¶0028).
Regarding Claim 29: Kershaw USPN 5997261 as modified by Seki US 2009/0081059 and Johnsen USPN 5331238 disclose the limitations: wherein the stator (Kershaw - 32 | Johnsen - 38,105 | Seki - 10) has the at least one groove (Johnsen -Attached Figure 3) included in the resin (in the combination, the entirety of the stator is covered with the resin 40 of Seki, including the cascading fins at the outer surface of the stator which define the cascaded cooling passages of Johnsen).
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw USPN 5997261 in view of Husband US 2008/0197725 and in further view of Johnsen USPN 5331238 as applied to claim 21 above, and further in view of Iwase USPN 7679252.
Regarding Claim 30: Kershaw USPN 5997261 is silent regarding the limitations: wherein the rotor is an integrally molded article made of a resin (Column 3 Line 60-Column 4 Line 2).

Hence it would have been obvious, to one of ordinary skill in the art to modify the rotor of Kershaw USPN 5997261 with the resin molding of the rotor as taught by Iwase USPN 7679252 in order to provide a rotor with a low manufacturing cost (Column 2 Line 22-25).
Regarding Claim 31: Kershaw USPN 5997261 as modified by Iwase USPN 7679252 and Husband US 2008/0197725 disclose the limitations: wherein the rotor (Kershaw - 32 | Husband - 10 | Iwase - 51) has the at least one groove (Husband - 14) included in the resin (in the combination, the entirety of the rotor is covered with the resin Iwase, thus the grooves 14 in the outer periphery of the rotor 10 taught by Husband would be included in the resin as claimed).
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw USPN 5997261 in view of Hablanian US 2008/0253903 and in further view of Johnsen USPN 5331238.
Regarding Claim 21: Kershaw USPN 5997261 discloses the limitations: A pump device (the pump device is defined by the sum of its parts in Fig 1 / Fig 6) comprising: a shaft (46 - Fig 1 / Fig 6) that rotates around a central axis (i.e. axis of shaft 46) that extends in an axial direction (i.e. axial direction of shaft 46 in the figures); a motor (i.e. motor assembly 26 in the Figures, Column 2 Line 55-63) that rotates the shaft (Column 2 Line 63-67, also see Fig 1/Fig 6); and a pump (12,16,50) that is positioned on one side of the motor (i.e. top side of the motor) in the axial direction, is driven by the motor via the shaft (the shaft is disclosed as rotating impeller 16 of the pump), and discharges 
However, Hablanian US 2008/0253903 does disclose the limitations: a shaft (= 134 in the Figures) that rotates around a central axis (shaft 134 rotates about axis 152) that extends in an axial direction (i.e. the longitudinal direction of shaft 134, see Fig. 3); a motor 140 that rotates the shaft (motor 140 rotates shaft 134 via rotor 150, ¶0020, Figure 3); wherein the motor 140 includes: a rotor 150; at least one groove (= channel 
However, Johnsen USPN 5331238 discloses the limitations: a central axis (= axis 48 - Fig. 3A, axis 100 - Fig 4) that extends in an axial direction (Column 4 Line 44-53, Column 7 Line 15-32); a stator (38,105, Column 4 Line 44-66, Column 7 Line 15-49, Column 8 Line 3-45); at least one groove (see Annotated Figure 5 of Johnsen USPN 5331238 (Attached Figure 3) above) is provided on an outer peripheral surface of the stator (105, Attached Figure 3) disposed in a radially inward direction (i.e. disposed radially inward from the outer peripheral surface of the stator); and the at least one groove is inclined (the at least one groove is inclined relative to the central axis of the stator).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer peripheral surface of the rotor of Kershaw USPN 5997261 with the helical channel 180 of Hablanian US 2008/0253903 in order to use the helical channel 180 to pump fluid through the space between the rotor and the stator (¶0022); and to modify the outer peripheral surface of 
Regarding Claim 22: Hablanian US 2008/0253903 does disclose the limitations: wherein the at least one groove (i.e. groove on the rotor) includes a spiral groove (¶0022)
Claim 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw USPN 5997261 in view of Ren USPN 7057326 and in further view of Johnsen USPN 5331238.
Regarding Claim 21: Kershaw USPN 5997261 discloses the limitations: A pump device (the pump device is defined by the sum of its parts in Fig 1 / Fig 6) comprising: a shaft (46 - Fig 1 / Fig 6) that rotates around a central axis (i.e. axis of shaft 46) that extends in an axial direction (i.e. axial direction of shaft 46 in the figures); a motor (i.e. motor assembly 26 in the Figures, Column 2 Line 55-63) that rotates the shaft (Column 2 Line 63-67, also see Fig 1/Fig 6); and a pump (12,16,50) that is positioned on one side of the motor (i.e. top side of the motor) in the axial direction, is driven by the motor via the shaft (the shaft is disclosed as rotating impeller 16 of the pump), and discharges oil (the pump is disclosed as discharging water, but would also be structurally capable of discharging oil; further It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A 
However, Ren USPN 7057326 does disclose the limitations: a shaft (= element generally indicated by number 16 in Figures 1) that rotates around a central axis (the shaft rotates about the shaft axis in Figure 1) that extends in an axial direction (i.e. the longitudinal direction in Fig. 1); a rotor 12; at least one groove (= annular grooves 30 shown in Figure 3, Column 2 Line 56-65) is provided on an outer peripheral surface of the rotor (i.e. on outer peripheral surface generally indicated by element number 24 in Figure 3) disposed in a radially inward direction (the annular grooves are disposed in a radially inward direction from the outer peripheral surface of the rotor as seen in Figure 3); and the at least one groove 30 is inclined (as seen in Figure 3 grooves 30 are 
However, Johnsen USPN 5331238 discloses the limitations: a central axis (= axis 48 - Fig. 3A, axis 100 - Fig 4) that extends in an axial direction (Column 4 Line 44-53, Column 7 Line 15-32); a stator (38,105, Column 4 Line 44-66, Column 7 Line 15-49, Column 8 Line 3-45); at least one groove (see Annotated Figure 5 of Johnsen USPN 5331238 (Attached Figure 3) above) is provided on an outer peripheral surface of the stator (105, Attached Figure 3) disposed in a radially inward direction (i.e. disposed radially inward from the outer peripheral surface of the stator); and the at least one groove is inclined (the at least one groove is inclined relative to the central axis of the stator).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer peripheral surface of the rotor of Kershaw USPN 5997261 with the annular channels 30 of Ren USPN 7057326 in order to use the annular grooves 30 to improve axial heat transfer (Column 2 Line 56-
Regarding Claim 23: Ren USPN 7057326 does disclose the limitations: wherein the at least one groove includes a plurality of grooves (i.e. annular grooves 30 in the rotor), and each of the plurality of grooves (i.e. each annular groove 30) is an annular groove extending around one circumference of a circumferential surface in which the groove is provided (i.e. extending around a circumference of the surface of the rotor), and the plurality of grooves are provided in the axial direction (as seen in Figure 3 the plurality of grooves 30 are provided in the axial direction).

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied MPEP § 2123).  
	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art MPEP § 2141).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746